Citation Nr: 0938243	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-10 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression, to 
include as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1958 
to August 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and October 2004 rating decisions.

The issues of hearing loss and depression secondary to 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not relate the Veteran's hypertension to 
his time in service or to a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310.

The Veteran contends that he has hypertension either as a 
result of his time in service or as a result of his 
depression (which he believes should be service connected 
secondary to his service connected bilateral hearing loss).  
However, the medical evidence does not support the Veteran's 
contentions.

While the Veteran honorably served in the United States Air 
Force Service for more than 20 years, the treatment records 
do not show that he was ever diagnosed with hypertension 
while in service.  Blood pressure readings taken at several 
times during the Veteran's time in service never approached a 
hypertensive level; and the Veteran specifically denied 
having then, or having ever had, hypertension on his medical 
history survey completed in June 1981.  Additionally, the 
Veteran's blood pressure was 100/68 at his separation 
physical in June 1981; and a month later, in July 1981, his 
blood pressure again measured at a non-hypertensive level 
(118/70); 

Following service, medical records do not show a diagnosis of 
hypertension for many years.  In July 2003, it was noted that 
the Veteran's hypertension was stable; and, at a VA 
examination in March 2006, it was noted that the Veteran had 
hypertension since 1996.

To the extent that the Veteran believes that his hypertension 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his hypertension and his time in service.  

The Veteran was not diagnosed with hypertension in service 
and there is no medical evidence that the Veteran was 
diagnosed with hypertension for more than a decade after his 
discharge from service.  While the lack of contemporaneous 
medical records is not an absolute bar to service connection, 
it is a factor that the Board may consider; and, in this 
case, in light of the fact that no hypertension was shown 
during the Veteran's 20 years of service and the fact that no 
medical opinion of record has related hypertension to the 
Veteran's time in service, the lack of a diagnosis of 
hypertension for many years after service weighs strongly 
against the Veteran's contention that his hypertension was 
caused by his time in service.

The Veteran has also suggested that his hypertension may have 
been caused by his depression, which he believes is caused by 
his service connected bilateral hearing loss.  However, the 
Veteran is not medically qualified to make such a statement; 
and no medical opinion of record has made such an assertion.

As discussed in the remand portion of this decision, it is 
unclear whether the Veteran currently has a chronic 
psychiatric disability such as depression.  However, a 
depression screen in July 2003 was negative; and, given the 
fact that hypertension was diagnosed a number of years before 
the screen was conducted, even if the Veteran has developed 
clinical depression since 2003, the onset would have occurred 
after the onset of hypertension.  Thus, any depression 
related disability could not have caused the Veteran's 
hypertension.

As such, the criteria for service connection for hypertension 
on either a direct or secondary basis have not been met, and 
the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained, and while post-
service treatment records from Barksdale Air Force Base were 
sought, no records were located.  The Veteran was not 
provided with a VA examination of his hypertension; however, 
because no medical professional has suggested that his 
hypertension was related to his time in service or to a 
service connected disability, no duty to provide an 
examination has been triggered.  Additionally, the Veteran 
was scheduled for several hearings before the Board, but he 
failed to show for any of the hearings.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hypertension, to include as secondary 
to depression, is denied.






REMAND

The Veteran essentially contends that his bilateral hearing 
loss is worse than it is currently rated; and he last 
underwent a VA examination of his hearing in August 2004, 
more than 5 years ago.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

Since his last examination, the Veteran has submitted a 
number of letters from his family describing the impact his 
hearing loss has on his life; and it appears that his hearing 
aids have been modified since his last examination.  Given 
the passage of time since the Veteran's last hearing 
examination, the potential changes in his hearing acuity, and 
the Court's mandate to discuss the functional effects caused 
by a Veteran's hearing disability, the Board concludes that 
another examination is required.

Additionally, the Veteran contends that his hearing loss has 
caused him to develop depression.  In September 2004, a 
physician's assistant wrote that the Veteran had become more 
antisocial in the past few months, which he felt was due to 
the Veteran's not being able to hear as well as he once did, 
and the physician's assistant suggested that the Veteran 
might have some social anxiety/depression as a result.  The 
physician's assistant indicated that the Veteran's hearing 
aids should be improved so that he could return to a more 
normal lifestyle.

Some family members have also written letters indicating that 
the Veteran often withdraws from social situations because of 
his hearing.

Where medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
evidence suggests that the Veteran might have an anxiety 
disorder or depression as a result of his hearing loss; 
however, it is unclear whether the Veteran's reported 
symptomatology are indicative of a chronic psychiatric 
disability; and, if so, whether such a psychiatric disability 
was related to either his time in service or a service 
connected disability.  As such, a medical examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt once again to obtain the 
Veteran's post-service treatment records 
from National Personnel Records Center 
(NPRC).

2.  Then, schedule the Veteran for a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  In addition to conducting the 
requisite hearing tests, the examiner 
should review the letters from the 
Veteran's friends and family and should 
comment on the functional effects, if any, 
of the Veteran's hearing loss disability.

3.  Then, schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the Veteran's 
claims file and should fully review it; 
any opinion should be supported by a 
complete rationale.  The examiner should 
determine whether the Veteran has a 
current, chronic psychiatric disability, 
to include depression, and if so, the 
examiner should determine whether it is at 
least as likely as not (50 percent or 
greater) that such a psychiatric 
disability was the result of either the 
Veteran's time in service or his service 
connected hearing bilateral hearing loss.

4.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals 








 Department of Veterans Affairs


